Citation Nr: 0713216	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
operative residuals, extramedullary plasmacytoma with 
deviation of the nasal septum and recurrence in the left hip 
and ribs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The veteran had active service from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which awarded a temporary 
100 percent rating for PO residuals, extramedullary 
plasmacytoma with deviation of the nasal septum and 
recurrence in the left hip and ribs.  

The veteran seeks a rating in excess of his permanent 10 
percent evaluation for any period of time from the date of 
his claim for increase that a temporary total rating is not 
in effect.

As a matter of background, service connection for 
extramedullary plasmacytoma, right nasal septum, post 
operative residuals was initially granted in a July 1965 
rating decision.  A temporary 100 percent rating for 
convalescence from surgery was assigned from the day after 
separation from service.  Subsequently by rating action in 
August 1966 a 10 percent rating was assigned from November 
1966.  This rating has been in effect for more than 20 years.  
It is now a protected rating and may not be reduced except 
upon a showing that such rating was based on fraud. See 38 
C.F.R. § 3.951(b) (2005).  The description of the service-
connected disability was amended over the years, reflecting 
the areas impacted.  It is currently described as post 
operative residuals, extramedullary plasmacytoma with 
deviation of the nasal septum and recurrence in the left hip 
and ribs.

Over the years, there have been periods during which time the 
veteran's condition was actively treated.  Several temporary 
100 percent ratings were assigned for convalescence after 
chemotherapy and radiation treatment.  (See RO rating actions 
in June 1991, May 2000, May 2002, and May 2004).  The rating 
criteria currently employed to evaluate this disability 
contains a sunset provision which reverts the 100 percent 
rating back to a 10 percent rating after completion of the 
treatment and a convalescence period (currently one year 
after cessation of treatment).  

Here, the instant matter arises from the veteran's claim for 
an increased rating (above 10 percent), received on January 
18, 2002.  By way of the May 2002 RO decision on appeal, the 
RO granted the veteran a temporary 100 percent rating from 
the date of claim to March 19, 2003.  The permanent 10 
percent rating was returned, effective from March 20, 2003.  
The veteran appealed.  During the course of this appeal, the 
RO (in May 2004) awarded another temporary 100 percent 
rating, effective January 12, 2004.  The Board points out 
that while this temporary 100 percent rating was scheduled to 
revert to a 10 percent rating on January 26, 3005, the lack 
of any documentation in the record since 2004 leaves the 
Board in the dark as to whether such reversion took place.  
As such it is not clear what disability rating the veteran is 
currently receiving for his extramedullary plasmacytoma, and 
consequently, it is unclear for which periods he seeks an 
increase.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks an increased rating for PO 
residuals, extramedullary plasmacytoma with deviation of the 
nasal septum and recurrence in the left hip and ribs.  In 
pertinent part, it is argued that the veteran's plasmacytoma 
disorder is worse than indicated by the currently assigned 
permanent 10 percent rating.  

The Board notes that the case was certified to the Board in 
July 2004.  Since that time there has been no further 
evidence added to this claims file.  To date, the results of 
the veteran's latest radiation treatment and the results of a 
follow-up VA examination that was scheduled in January 2005 
have not been added to the claims file.  At present, the 
Board is unaware as to the current state of the veteran's 
extramedullary plasmacytoma, nor is it clear as to whether 
the veteran is undergoing, or has recently undergone, some 
therapeutic treatment for his condition.    Additional 
medical evidence remains outstanding pertinent to the 
veteran's claim.  

As noted above, the lack of documentation in the record since 
2004 provides the Board little in the way of information as 
to both the severity of the veteran's current extramedullary 
plasmacytoma disability and the evaluation the veteran 
currently receives for that disability.  Such information is 
necessary prior to a final adjudication of the veteran's 
claim for a higher evaluation.  In particular the RO must 
acquire and associate with the record, all pertinent 
outstanding records (VA and private), RO rating sheets, and 
supplemental statements of the case, etc. from 2004 and 
onward.  

Additionally, the Board points out that the "duty to assist" 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  This medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the length of time since the veteran's last VA examination, 
and the additional three or more years of treatment for this 
disorder which has occurred in the interim, the Board is of 
the opinion that the veteran should be afforded a new 
examination addressing the severity of his service-connected 
PO residuals, extramedullary plasmacytoma with deviation of 
the nasal septum and recurrence in the left hip and ribs.  
All ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Please associate with the record all 
pertinent outstanding records (including 
correspondence, RO rating sheets, and 
supplemental statements of the case, 
etc.) involved in the veteran's case 
since 2004.   

2.  Please obtain any outstanding 
pertinent medical evidence.  Any 
pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to January 2004, the date of the most 
recent treatment evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file. In addition, 
the veteran and his representative should 
be informed of any such problem.

3.  Please afford the veteran an 
examination.  The veteran should then be 
afforded a VA examination by an 
oncologist to determine the current 
severity of the PO residuals, 
extramedullary plasmacytoma with 
deviation of the nasal septum and 
recurrence in the left hip and ribs.  All 
indicated studies should be performed, 
and the claims folders and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examinations.  
All pertinent symptomatology and findings 
should be reported in detail.  For any 
period of time from January 2002 (the 
date of the veteran's claim for increase) 
during which time the veteran is not in 
receipt of a 100 percent rating, the 
examiner should provide an opinion as to 
whether or not the veteran had active new 
growths of malignancies.  For each such 
period, the examiner should also indicate 
whether the veteran underwent surgical, 
X-rays, antineoplastic chemotherapy or 
other therapeutic procedure within the 
year preceding that period.  The examiner 
should give opinions in this regard for 
any other period of time since January 
2002 during which the veteran is not in 
receipt of a 100 percent rating.

For each such period, the examiner is 
also to provide an opinion concerning the 
impact of the disability on the veteran's 
daily activities and ability to work.  
The rationale for all opinions expressed 
should also be provided.

4.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claim for PO residuals, extramedullary 
plasmacytoma with deviation of the nasal 
septum and recurrence in the left hip and 
ribs.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

